GLADNEY, Judge.
This case was fixed for argument on January 4, 1962, and since plaintiff-appellant neither appeared nor filed bried prior to this date, the appeal is hereby dismissed for reason of abandonment. Rule VII, Section 4(b), Vol. 8, supp., LSA-Revised Statutes, provides:
“4. The court may, ex proprio motu:
(b) Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the date fixed for submission of the case.”
In addition, see Le Cron v. Culligan, La. App., 127 So.2d 39 (1st Cir. 1961).
For these reasons, the appeal is dismissed at plaintiff-appellant’s cost.
Appeal dismissed.